 Case 18-31185      Doc 108   Filed 02/14/19 Entered 02/15/19 06:55:05             Desc Main
                               Document       Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                        )                BK No.: 18-31185
HARLOW N. HIGINBOTHAM                         )
                                              )                Chapter: 11
                                              )
                                                              Honorable LaShonda Hunt
                                              )
                                              )
                Debtor(s)                     )
 ORDER EXTENDING TIME TO COMPLY WITH ORDER GRANTING IN PART MOTION
 OF WIPAPORN TEEKHUNGHAM AND THE PARTIES' MINOR CHILDREN FOR RELIEF
                                             FROM STAY
       THIS CAUSE COMING ON TO BE HEARD on the Debtor's Motion To Extend Time to
Comply With Order Granting in Part Motion of Wipaporn Teekhungham and the Parties' Minor
Children for Relief from Stay, due and proper notice having been served, the Court having jurisdiction
over the parties and subject matter and being fully advised in the premises:

       IT IS HEREBY ORDERED THAT:

      1. The time for the Debtor to comply with the Order Granting in Part Motion of Wipaporn
Teekhungham and the Parties' Minor Children for Relief from Stay is extended until March 11, 2019.

       2. The written status report on compliance is due on or before March 18, 2019.




                                                         Enter:


                                                                  Honorable LaShonda A. Hunt
Dated: February 14, 2019                                          United States Bankruptcy Judge

 Prepared by:
 Gregory K. Stern (Atty. ID #6183380)
 Dennis E. Quaid (Atty. ID # 02267012)
 Monica C. O'Brien (Atty. ID #6216626)
 Rachel S. Sandler (Atty. ID #6310248)
 53 West Jackson Boulevard, Suite 1442
 Chicago, Illinois 60604
 (312) 427-1558
